Shepley, C. J. -
This Court has decided that, in our practice, no rule exists by which a party is prevented from introducing cumulative testimony upon any point after he has rested his case and testimony has been introduced by his opponent; while the right of the Court is recognized, (in the exercise of its judicial discretion,) to enforce such a rule after giving seasonable notice that it will be enforced. In this case such a rule appears to have been enforced, and testimony material to sustain the plaintiff’s case appears to have been excluded, without previous notice of such a rule.

Exceptions sustained. Verdict set aside and new trial granted.